 SERVICE GARAGE, INC.Service Garage, Inc. and Highway & Local MotorFreight Employees, Local 667, affiliated withthe International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Case 26-CA-7575February 12, 1982ORDEROn February 7, 1980, the National Labor Rela-tions Board issued a Decision and Order' in theabove-entitled proceeding and, on April 9, 1980, anOrder denying Respondent's motion for reconsider-ation. On June 25, 1981, the Board issued a Supple-mental Decision and Order.2On January 5, 1982,the United States Court of Appeals for the SixthCircuit denied enforcement of the Board's Order.3Thereafter, on February 2, 1982, Respondent filedwith the Board in Washington, D.C., an application' 247 NLRB 9432 256 NLRH 9B 13 80-1484for award of attorneys' fees and expenses under theEqual Access to Justice Act, P.L. 96-481, 94 Stat.2325, and Section 102.143 of the Board's Rules andRegulations.The Board, having duly considered the matter,finds that it has no jurisdiction because, pursuant tosection 2412(d)(3) of the Equal Access to JusticeAct, any request for an award must be filed withthe appropriate court of appeals.4Moreover, asnoted above, the Board's Supplemental Decisionand Order issued on June 23, 1981, and the EqualAccess to Justice Act apply only to an administra-tive adjudication pending on or after October 1,1981.5 Accordingly,It is hereby ordered that Respondent's requestfor an award under the Equal Access to JusticeAct be, and it hereby is, dismissed.By direction of the Board: John C. Truesdale,Executive Secretary.' Report No 96-1005, Part 1, U.S. House of Representatives, 961hCong. 2d Sess, Equal Access to Justice Act, pp 17, 8Ia P.L. 96-481, Sec 208. 94 Stat. 2330.260 NLRB No. 131231